Citation Nr: 0733704	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-31 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in March 
2004 show that the veteran had level I hearing in his right 
ear and level I hearing in his left ear.

2.  The results of private audiometric tests conducted in 
April 2004, while not adequate for rating purposes, are 
consistent with the VA audiometric test results.

3.  The veteran has tinnitus that is related to his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2007).

2.  Tinnitus was incurred in active duty service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Bilateral Hearing Loss

The veteran contends that his impaired hearing is more 
disabling than reflected by the current noncompensable 
evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

In March 2004, the RO granted service connection for 
bilateral hearing loss and assigned the current 
noncompensable rating under Diagnostic Code 6100, effective 
September 8, 2003, which was the date the veteran's claim for 
service connection was received.

In March 2004, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
40
45
LEFT
15
30
55
55

Pure tone threshold levels averaged 34 decibels for the right 
ear and 39 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 92 percent in his left ear.

The mechanical application of the Rating Schedule to the 
March 2004 VA audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.

In April 2004, the veteran was examined by Dr. H.W., a 
private ear, nose and throat specialist, which revealed pure 
tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
-
40
LEFT
15
30
50
55

Speech audiometry revealed speech recognition ability of 92 
percent in his right ear and 92 percent in his left ear.  The 
results obtained by Dr. H.W., while not adequate for rating 
purposes, are consistent with the audiometric test results of 
the March 2004 VA examination.  The speech recognition scores 
are the same and the readings do not indicate that there has 
been a material increase in severity of the veteran's hearing 
loss such that another VA examination is warranted.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants a compensable schedular 
evaluation.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See id. at 126.  
As explained above, the veteran's hearing loss does not 
warrant a compensable rating for any period of time 
implicated in this appeal based upon the evidence of record.  
Therefore, no discussion of entitlement to an increased 
evaluation for separate periods of time is necessary.

Finally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to 
include the effect of the veteran's hearing loss disability 
on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2007).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused b a deficiency in the examination.

In this case, the March 2004 C&P examination was conducted 
before the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiner noted in the examination report that 
the veteran had difficulty hearing his wife when she spoke to 
him and difficulty hearing over the telephone.  Thus, the 
examination report did include information concerning how the 
veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulty hearing his wife and hearing on the telephone has 
resulted in marked interference with employment.   

While the veteran reports that he retired early due to 
difficulty understanding mortgage clients over the phone, 
there is no medical or other evidence that indicates that he 
was unable to continue to work either in the position he 
retired from or another position.  Moreover, his hearing loss 
has not required any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

II.  Entitlement to Service Connection for Tinnitus

The veteran seeks service connection for tinnitus due to in 
service military noise exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran was afforded a VA examination in March 2004.  The 
examiner reviewed the claims file prior to examining the 
veteran.  The veteran reported that he had been experiencing 
tinnitus since 1985.  The examiner opined that the veteran's 
tinnitus was as likely as not related to his military 
service.

The veteran was afforded another VA examination later in 
March 2004.  The examiner reviewed the claims folder prior to 
the examination.  The veteran reported the onset of tinnitus 
as 20 years prior to the examination.  The VA examiner opined 
that the veteran's tinnitus is less likely than not due to 
the veteran's military noise exposure due to the veteran's 
separation more than 15 years prior to his reported onset of 
tinnitus.

In April 2004 the veteran was examined by private physician 
Dr. D.R. who opined, based upon the veteran's reported 
military history and without reviewing the claims folder, 
that his tinnitus was more likely than not related to his 
military service.

In reviewing the evidence of record, the Board finds that the 
evidence does support a grant of service connection for 
tinnitus.  The veteran has the undisputed noise exposure in 
service.  The veteran initially had a military occupational 
specialty of field artillery basic.  He also reports that 
noise exposure continued once he became a personnel 
specialist as he had to go to the field to verify the 
information provided on morning reports.  He reports that he 
did not use ear plugs.  Both the first VA examiner in March 
2004 as well as the veteran's private physician, Dr. D.R., 
opined that the veteran's tinnitus is as likely as not 
causally related to his military service and more likely than 
not related to his military service.  While the second VA 
examiner in March 2004 opined that the veteran's tinnitus was 
not related to noise trauma in service, the examiner did not 
provide any basis for this opinion except that the veteran 
reported onset of tinnitus 20 years earlier and had been 
discharged in 1966.  The veteran has provided credible 
statements to the effect that the buzzing in his ears was 
present soon after service and only became more pronounced 20 
years ago.  At the least the evidence is in equipoise, and 
resolving any reasonable doubt in favor of the veteran leads 
to a grant of service connection for tinnitus.

III.  Duties to Notify and Assist

In regards to the first issue, entitlement to initial 
compensable evaluation for service-connected hearing loss, 
this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of VA and 
private care that have been identified or indicated by the 
veteran.  Additionally, the veteran was afforded a VA 
examination in March 2004 to address the extent of his 
hearing impairment.  In light of the above, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

In regards to the second issue, entitlement to service 
connection for tinnitus, as this decision is a complete grant 
of the benefits sought on appeal, a discussion of the 
Veterans Claims Assistance Act of 2000, and its application 
to this claim, is not required.


ORDER

Entitlement to an initial compensable evaluation for service-
connected hearing loss, currently evaluated as noncompensably 
disabling, is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


